741 N.W.2d 600 (2007)
Melvin A. PETRUS, Respondent,
v.
MINNEGASCO, INC./Self-Insured, and St. Paul Travelers Insurance Company, Relators, and
MN Dept. of Labor & Industry/VRU, Intervenor.
No. A07-1534.
Supreme Court of Minnesota.
November 21, 2007.
Thomas P. Kieselbach, Cousineau McGuire Chtd., Minneapolis, MN, for Appellant.
Melvin A. Petrus, Minneapolis, MN, for Respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed July 11, 2007, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that [s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/ Lorie S. Gildea
Associate Justice